DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Claims 16-17, 20, 24 are amended in the reply filed on 05/25/2021. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by previously relied on references below.
Applicant's remaining arguments filed 05/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that Aikawa nor Sorabji neither have a field of view including the edge of the gas distribution assembly and the gap; specifically that para. [0032] discloses the top and bottom of the chamber body, but no relationship between the gas distribution assembly and the substrate support. 
Examiner disagrees, and notes again that Sorabji teaches that 116 may be coupled to many locations within and around the chamber body (para. [0034]), and it is explicitly clear from Fig. 1 of Sorabji that the sensor (116) has a clear field of signal view of the edge of the susceptor assembly, gap and edge of the gas distribution, which renders it necessarily capable to have a signal view of the edge of the gas distribution assembly and the gap (Fig. 1).
Applicant argues that Sorabji nor Aikawa disclose the capacitance sensors positioned on the front surface of the gas distribution assembly and directed toward the top surface of the susceptor assembly; specifically that the office action provides no motivation other than permissible hindsight to optimize the location of Sorabji’s sensor, and fails to identify how the claimed position is the result of an optimized placement.
Examiner disagrees, and notes that optimization with evidence was established in the Sorabji reference as shown in the rejection (and see again para. [0032-0034] of Sorabji) where the sensors may be coupled to other locations in the chamber (with example positions) for the purpose of providing an output indicative of the gap between the top of the chamber (where gas distribution assembly is located) and the susceptor.  It is also noted that Applicant has not claimed or disclosed any criticality of the locations, which is on Applicant to disclose. Thus the prior art reads on the claim limitations. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Gas distribution assembly (injectors or similar equivalents, para. [0052]), in claim 16, 18-23, 25-26, 28-31.
Gap control actuation device (support post of actuators, para. [0073]), in claim 25, 31).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
controller (computer, para. [0070]) in claim 16-31.
Susceptor assembly (support post, top surface with recesses, para. [0065, 0067]) in claims 16-31.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the apparatus comprises at least three cameras" in the first line of the claim. It is unclear whether the camera first introduced in claim 16 is at least one of the same cameras next introduced in claim 17. Examiner will interpret as “wherein the camera includes at least three cameras.” Appropriate clarification is requested. Maintained.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the apparatus comprises at least three cameras" in the first line of the claim. It is unclear whether the camera first introduced in claims 16 and 19 is at least one of the same cameras next introduced in claim 20. Examiner will interpret as “wherein the camera includes at least three cameras.” Appropriate clarification is requested. Maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0008656 to Sorabji et al (“Sorabji”) in view of US 2012/0075460 to Aikawa et al (“Aikawa”).
Claims 1-15: (Cancelled).
Claim 16:
Sorabji discloses a design element (116 [sensor]) including signal view of the edge of the susceptor assembly (104), , see Fig. 1); and a controller (124) connected to the design element (116) to determine the gap between the top surface of the susceptor assembly and the front surface of the gas distribution assembly (gap between 104 and 200).
However Sorabji does not explicitly disclose the substrate is a plurality of substrates, the susceptor assembly has a top surface with a plurality of recesses to hold a plurality of substrates; the design element is a camera having a field of view of the edge of the support, connected to a controller. 
Aikawa discloses the substrate is a plurality of substrates (w [wafers], Fig. 2, 10), a susceptor assembly (2 [susceptor]) has a top surface (top of 2) with a plurality of recesses (24 [substrate receiving portions]) to hold a plurality of substrates (w) for the purpose of reducing turbulence of the gas flowing over the susceptor and increasing throughput (see para. [0043]). Aikawa also discloses a design element (104, Fig. 10) is a camera (104 [camera]) having a field of view of the edge of the susceptor assembly (2, see para. [0034], [0036]), connected to a controller (104a [control portion]) for the purpose of taking an image of the support and wafer and provide processes for specifying a position from the image data (para. [0037]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of substrates and recesses, as taught by Aikawa with motivation to reduce the turbulence of the gas flowing over the susceptor and increasing throughput, and to substitute the sensor of Sorabji with 
The apparatus of Sorabji in view of Aikawa does not explicitly teach the camera having a field of view including the edge of the gas distribution assembly and the gap. Yet Sorabji teaches that 116 may be coupled to many locations within and around the chamber body (para. [0034]), and it is explicitly clear from Fig. 1 of Sorabji that the sensor (116) has a clear field of signal view of the edge of the susceptor assembly, gap and edge of the gas distribution, which renders it necessarily capable to have a signal view of the edge of the gas distribution assembly and the gap (Fig. 1). Aikawa already discloses that the sensor can be a camera as rejected above. 
Claim 17: The apparatus of Sorabji in view of Aikawa does not explicitly disclose wherein there are at least three cameras spaced about an interior region of the deposition apparatus, each camera having a field of view including the edge of the susceptor assembly, each camera connected to the controller. Yet Sorabji already discloses a plurality of design elements (116, Fig. 1, with Aikawa disclosing the kind of design elements being cameras as the substitution from claim 16 above, 104, Fig. 2, 10), and each design element (116/104) connected to the controller (124/104a), and considered capable to view the edge of the susceptor assembly (104/2). Additionally, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
Claim 18: The apparatus of Sorabji in view of Aikawa discloses wherein the controller (124, Fig. 1, Sorabji) is considered capable to determine the gap (between 104 and 200) between the top surface of the susceptor assembly and one or more of the front surface of the gas distribution assembly (see Fig. 1) at each camera position (116/104) while the susceptor assembly remains stationary (when the support is not moving, the controller would be capable regardless to measure the gap, Fig. 1, Sorabji).
Claim 19: The apparatus of Sorabji in view of Aikawa discloses wherein the field of view of the camera (104, Fig. 2, 10, Aikawa) further includes the edge of the gas distribution assembly (200, Fig. 1, Sorabji) and the gap (between 104 and 200).
Claim 20: The apparatus of Sorabji in view of Aikawa does not explicitly disclose wherein there are at least three cameras spaced about an interior region of the deposition apparatus, each camera having a field of view including the edge of the susceptor assembly, the edge of the gas distribution assembly and the gap, each camera connected to the controller. Yet Sorabji already discloses a plurality of design elements (116, Fig. 1, with Aikawa disclosing the kind of design elements being cameras as the substitution from claim 16 above, 104, Fig. 2, 10), and each design element (116/104) connected to the controller (124/104a), and considered capable to view the edge of the susceptor assembly (104/2). Additionally, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).  
Claim 21: The apparatus of Sorabji in view of Aikawa discloses wherein the controller (124, Fig. 1, Sorabji) is considered capable to determine the gap (between 104 
Claim 22: The apparatus of Sorabji in view of Aikawa does not explicitly disclose wherein the controller determines a plane formed by the susceptor assembly relative to a plane formed by the gas distribution assembly. Yet, the apparatus already discloses the plurality of cameras, which are thus capable of forming a plane from the multiple points put together as noted above. Additionally, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.  
Claim 23: The apparatus of Sorabji in view of Aikawa does not disclose wherein the gas distribution assembly comprises a reference mark on the edge of the gas distribution assembly, the reference mark being used as a substitute for the front surface of the gas distribution assembly when determining the gap. It is noted that the front surface of the gas distribution assembly is already disclosed by Sorabji (see Fig. 1)
However Aikawa discloses at least one reference mark (120a or 2a [marks], Fig. 6) being used to determine positioning of the component (see para. [0088]) for the purpose of determining when the component is in a predetermined range in accordance to the first detected position (see para. [0012]), thereby correcting a positioning via changing position (para. [0076]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the surface for the reference mark as taught by Aikawa with motivation to determine when the component is in a predetermined range in accordance to the first detected position, thereby correcting a positioning via changing position. 
Claim 24: The apparatus of Sorabji in view of Aikawa discloses wherein the camera (104, Fig. 2, 10, Aikawa) is one camera (104) and the controller (104a) uses a plurality of images from the camera taken during a processing cycle in which the susceptor assembly rotates (see para. [0036] where 104a controls 104 which would be capable of taking multiple images), the controller (124, Fig.1, Sorabji) determining the planarity of a portion of the susceptor assembly (104) adjacent the capacitance sensor from the electrical signals provided by the capacitance sensor during the processing cycle (para. [0033] where information from 116 can be used to adjust the planarity of 104). See also above case law regarding intended use as the apparatus is capable of performing as necessary.
Claim 25:.
Claims 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0008656 to Sorabji et al (“Sorabji”) in view of US 2012/0075460 to Aikawa et al (“Aikawa”).
Claim 26:  Sorabji discloses a deposition apparatus comprising: a gas distribution assembly (200 [absorptive plate], Fig. 1) having a front surface (front surface of 200) and an edge (edge of 200); a susceptor assembly (104 [substrate support]) spaced from the gas distribution assembly (200, see Fig. 1) to rotate a substrate around a central axis (central axis of 104), the susceptor assembly (104) having a top surface (top of 104), a bottom surface (bottom if 104) and an edge (edge of 104), wherein the top surface of the susceptor assembly (top of 104) and the front surface of the gas distribution assembly (front surface of 200) define a gap (gap is between 200 and 104);
Sorabji discloses a plurality of capacitance sensors (116 [sensors], see para. [0034] where capacitive sensors are included) positioned at the front surface of the gas distribution assembly (see Fig. 1 where 116 is positioned at front surface of 200 on coupled 108 [chamber walls]) directed toward the top surface of the susceptor assembly (top of 104), each of the capacitance sensors (116) providing an electrical signal which is proportional to a distance from the top surface of the susceptor assembly to the capacitance sensor (see para. [0032-0033] where 116 sends signals to detect top of 104); and a controller (124 [controller]) connected to the plurality of capacitance sensors (116, para. [0033] where they are disclosed as coupled together) to determine the gap between the top surface of the susceptor assembly and the front surface of the gas distribution assembly from the electrical signals provided by the plurality of capacitance sensors (see 
Sorabji does not explicitly the sensors positioned on the front surface of the gas distribution assembly. Yet Sorabji teaches the sensors may be provided on other locations within and around the chamber body as suitable (para. [0034]), for the purpose of providing an output indicative of the distance between substrate support and chamber top and to detect misalignment of the support (see para. [0032]). It is noted that Sorabji is teaching optimization of sensor location placement, which renders it obvious to place it on the front surface of the gas distribution assembly. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimization of placement of the sensors as taught by Sorabji with motivation to providing an output indicative of the distance between substrate support and chamber top and to detect misalignment of the support.
However Sorabji does not explicitly disclose the substrate is a plurality of substrates, the susceptor assembly has a top surface with a plurality of recesses to hold a plurality of substrates.
Aikawa discloses the substrate is a plurality of substrates (w [wafers], Fig. 2, 10), a susceptor assembly (2 [susceptor]) has a top surface (top of 2) with a plurality of recesses (24 [substrate receiving portions]) to hold a plurality of substrates (w) for the purpose of reducing turbulence of the gas flowing over the susceptor and increasing throughput (see para. [0043]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of substrates and recesses as taught by Aikawa with motivation to reduce the turbulence of the gas flowing over the susceptor and increasing throughput.
Claim 27: The apparatus of Sorabji in view of Aikawa discloses wherein the controller (124, Fig. 1, Sorabji) considered capable to include a memory to store calibrated values of the electrical signals provided by the plurality of capacitance sensors as a function of the gap as one or more of a lookup table or standardization equation (see para. [0029] where 124 stores memory and storage to use positional metrics--which reads on values--to provide signals from sensors to the move the support).
Claim 28: The apparatus of Sorabji in view of Aikawa discloses wherein the controller (124, Fig. 1, Sorabji) is considered capable to determine the gap (between 104 and 200) between the top surface of the susceptor assembly and the front surface of the gas distribution assembly (see Fig. 1) at each capacitance sensor position (116) while the susceptor assembly remains stationary (when the support is not moving, the controller would be capable regardless to measure the gap).
Claim 29: The apparatus of Sorabji in view of Aikawa discloses wherein the controller (124, Fig. 1, Sorabji) is considered capable to create a three-dimensional map of the top surface of the susceptor assembly from the electrical signals provided by the plurality of capacitance sensors (it is noted that the plurality of capacitive sensors structure of Sorabji in view of Aikawa are already present and placed in multiple locations in the chamber (see Fig. 1) thus are capable of creating a three-dimensional map MPEP 2114 II.   
Claim 30: The apparatus of Sorabji in view of Aikawa discloses wherein the controller (124, Fig. 1, Sorabji) is considered capable to use a plurality of measurements from at least one capacitance sensor taken during a processing cycle in which the susceptor assembly rotates (see para. [0030] where 104 can rotate), the controller (124) determining the planarity of a portion of the susceptor assembly (104) adjacent the capacitance sensor from the electrical signals provided by the capacitance sensor during the processing cycle (para. [0033] where information from 116 can be used to adjust the planarity of 104). See also above case law regarding intended use as the apparatus is capable of performing as necessary.
Claim 31: The apparatus of Sorabji in view of Aikawa discloses wherein the controller (124, Fig. 1, Sorabji) includes a feedback circuit (128 [support circuits]) in communication with at least one gap control actuation device (122 [actuator assembly]), the controller (124) providing a signal to the at least one gap control actuation device (122) to direct the device (122) to move one or more of the susceptor assembly (104) and the gas distribution assembly (200) to change the gap (see para. [0033-0034] where 124 uses metrics to adjust 104 via action of 122).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718